UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1339


ALEXANDER H. BRADLEY, JR.,

                Plaintiff – Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; JON OZMIT; MARK
PRICE, Major; A.J. PADULA,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:08-cv-02510-JFA)


Submitted:   June 24, 2010                 Decided:   June 29, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander H. Bradley, Jr., Appellant Pro Se.       Roy F. Laney,
Thomas Lowndes Pope, Heath McAlvin Stewart, III, RILEY, POPE &
LANEY, LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alexander     H.     Bradley,         Jr.,   appeals     the     district

court’s     order   accepting     the   recommendation          of   the    magistrate

judge and granting summary judgment in favor of Defendants in

his    complaint       alleging    that       he    was    terminated       from     his

employment in violation of 42 U.S.C. §§ 1981, 1983 (2006), and

South Carolina law.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by    the   district    court.     Bradley         v.   South   Carolina     Dep’t    of

Corr., No. 3:08-cv-02510-JFA (D.S.C. Mar. 5, 2010).                        We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in   the     materials       before     the    court    and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                          2